United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3105
                                ___________

Darlene C. Sammarco,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
       v.                              * District Court for the
                                       * District of Minnesota.
State of Minnesota; Michael O'Keefe, *
Individually and as Commissioner of    *       [UNPUBLISHED]
Health and Human Services; Michael *
Hatch, Individually and as             *
Minnesota Attorney General; Judge      *
Edward W. Bearse, Individually and     *
as Anoka County Probate Court Judge; *
Jim Kordiak, Individually and as Anoka *
County Board of Commissioners;         *
Daniel Dauth, Individually and as      *
Anoka County Social Services;          *
Judith Krohn, Individually and as      *
Chief Executive Officer of Anoka       *
Regional Treatment Center,             *
                                       *
             Appellees.                *
                                  ___________

                       Submitted: March 25, 2003
                           Filed: April 7, 2003
                                ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________
PER CURIAM.

       Darlene C. Sammarco (Sammarco) appeals from the district court’s1 dismissal
of her claim, purportedly filed pursuant to the qui tam provisions of the False Claims
Act, 31 U.S.C. §§ 3729-3733 (2000). Having carefully reviewed the record and
appellant’s brief, we agree with the district court that Sammarco’s complaint is barred
by res judicata. See Lundquist v. Rice Mem’l Hosp., 238 F.3d 975, 976-77 (8th Cir.
2001) (per curiam).

      Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Joan E. Lancaster, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Jonathan
Lebedoff, United States Magistrate Judge for the District of Minnesota.
                                          -2-